Per Curiam.
This respondent was admitted to the bar in 1931. In answer to the charges made against him, respondent frankly admitted he had paid for the solicitation of negligence cases.
Were this the only charge against him the court would be inclined to be lenient with respondent in view of his frankness.
But there is another very serious charge against him, which he also admits. The Queens County Bar Association was investigating certain alleged illegal practices of attorneys in that county. During a visit by respondent to one of his clients, obtained for him by a paid solicitor, respondent made certain damaging admissions before an individual who was then disclosed to be a representative of the association. Thereupon respondent expressed to the representative a willingness to pay a substantial bribe to save himself from notoriety. After several meetings with the representative, respondent refused to proceed with the proposal.
This transgression, coupled with respondent’s confessed violation of law in respect of soliciting cases, may neither be overlooked nor dealt with lightly.
The respondent should be suspended from the practice of the law for a period of five years.
Present — Lazansky, P. J., Hagarty, Adel and Taylor, JJ.
Respondent suspended from the practice of the law for a period of five years.